Citation Nr: 9906355	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-42 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Honolulu, Hawaii


THE ISSUE

Entitlement to extension of a temporary total disability 
rating based on convalescence subsequent to April 30, 1996.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
December 1987.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC) in Honolulu, 
Hawaii.


During the course of the current appeal, the RO reduced the 
rating assigned for the veteran's postoperative residuals of 
a right knee injury with degenerative joint disease from 30 
to 10 percent effective May 1, 1996.  A personal hearing was 
held on that issue at the M&ROC in September 1997, of which a 
transcript is of record.  Since then, the M&ROC has 
reassessed that rating, and restored the previous 30 percent 
rating effective from the date of reduction, May 1, 1996, the 
day following the termination of a current temporary total 
rating for convalescence purposes pursuant to 38 C.F.R. 
§ 4.30.  The veteran's contentions with regard to the ongoing 
assignment of a 30 percent rating have thus been satisfied, 
and that issue is not part of the current appeal.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court Appeals for Veterans 
Claims Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


In statements on appeal the veteran has reported that 
following his January 1996 VA hospitalization for an open 
right knee medial meniscectomy, he was considered unable to 
work and was not in fact released for return to work by a 
physician until March 1997.  

The claims file contains a report of a VA outpatient 
treatment report dated in March 1997.  The next outpatient 
treatment report is dated in September 1997.  The claims file 
contains no written statement form a VA or non-VA physician 
referable to release of the veteran for return to work in 
March 1997.  The claims file shows that later statements on 
file indicate the veteran obtained subsequent employment as a 
security guard, a position which he has since discontinued.

In order to properly evaluate the claim for extension of a 
temporary total evaluation based on convalescence, the Board 
is of the opinion that association with the claims file of 
documentation of the veteran's release to return to 
employment would materially assist in the adjudication of the 
appeal.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to extension of a temporary total evaluation 
based on convalescence following April 30, 1996, pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should contact the veteran and 
request that he identify the physician he 
claims released him for return to work in 
March 1997, following his previous right 
knee surgery conducted in January 1996.  
If the physician is a non-VA physician, 
the RO should obtain any necessary 
authorization or medical release.  

In any event, such reported release of 
the veteran to return to work in March 
1997 should be reduced to writing if this 
has not already been done and such 
written documentation should be 
associated with the claims file.

2.  The RO should contact the veteran and 
request that he provide attendance 
reports or days of absence from his 
employer at his former place of 
employment during 1996 and 1997.  Any 
assistance needed by the veteran in this 
regard should be provided by the RO.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who treated him for his right knee 
disability during 1996 and 1997.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
1996-1997 treatment reports from all 
sources identified whose records have not 
previously been secured.

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed 
and if it has not been, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
extension of a temporary total evaluation 
based on convalescence subsequent to 
April 30, 1996.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


